EXHIBIT 12.1 CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES AAC Group Holding Corp. ($ in thousands) Fiscal Year Ended August 29, 2009 August 30, 2008 August 25, 2007 August 26, 2006 August 27, 2005 Net income (loss)before income taxes $ Fixed charges: (1) Interest charges Interest portion of lease expense Total fixed charges Net income from operations before income taxes and fixed charges $ Ratio of earnings to fixed charges (2) x x x x x American Achievement Corporation Fiscal Year Ended August 29, 2009 August 30, 2008 August 25, 2007 August 26, 2006 August 27, 2005 Net income before income taxes $ Fixed charges: (1) Interest charges Interest portion of lease expense Total fixed charges Net income from operations before income taxes and fixed charges $ Ratio of earnings to fixed charges:(2) x x x x x During the periods presented the Company had no preferred stock outstanding that required a cash payment. Therefore, the ratio of earnings to combined fixed charges and preferred dividends was the same as the ratio of earnings to fixed charges for each of the periods presented. For purposes of computing this ratio, earnings consist of income (loss)before taxes on income and fixed charges. Fixed charges consist of interest expense, amortization of deferred debt issuance costs and an estimate of interest within rental expense.
